Citation Nr: 0319956	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  01-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for corneal scar, left 
eye, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for a 
corneal scar of the left eye.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The corneal scar of the left eye is productive of no 
significant effect on visual acuity or visual field.  


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 
10 percent for corneal scar of the left eye have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6009, 6011 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his corneal scar of the left eye is 
more severe than the current evaluation reflects.  

Service medical records reflect that the veteran sustained a 
laceration of the cornea of the left eye which was not 
perforated.  The scar healed and he had 20/20 vision reported 
in 1969.  By rating decision of June 1970, the veteran was 
awarded service connection for corneal scar, left eye, and 
the disability was determined to be noncompensable.  By 
rating decision of April 1997, the rating for corneal scar of 
the left eye was increased from noncompensable to 10 percent, 
effective March 1997.  The 10 percent evaluation continues to 
this date.  

In October 1999, a medical report for physical disability 
retirement request was made for the Teacher's Retirement 
Board.  His main symptoms was diminished visual sharpness and 
blurred vision.  He gave a history of the injury to the left 
eye sustained in service.  His condition was described as 
steady.  The diagnosis was myopia, corneal scar of the left 
eye.  No improvement was expected and he was restricted from 
any activity requiring sharp vision.  Outpatient treatment of 
glasses and Tubradex were recommended.  

In February 2000, the veteran underwent a VA ophthalmology 
examination.  The veteran's visual acuity was corrected 
vision of 20/25 near and far, bilaterally.  There was no 
visual field deficit.  It was noted that the corneal scar of 
the left eye did not affect the visual axis.  The diagnoses 
was corneal scar, left eye, refractive error and early senile 
cataracts.  He was also seen in the VA outpatient treatment 
clinic for an eyeglass prescription.  

In July 2000, a medical statement was written by Frank R. 
Acevedo, MD, in support of the veteran's claim.  It noted 
that the veteran had been a patient of Dr. Acevedo since 
March 1997.  On his last examination, performed the date of 
the medical statement, his best corrected vision of the right 
eye was 20/40, left eye 20/60.  

In December 2000, the veteran was seen by Odolys Mendzano.  
He related the veteran's history of sustaining a left eye 
cornea scar.  He indicated that since that time, he began 
wearing prescription eyeglasses, and used eye drops for the 
mild tearing, glare, and discomfort he was feeling.  Upon 
examination, the veteran's visual acuity with present glasses 
were 20/30, right eye, and 20/70, left eye.  His left eye 
presented with a deep, partial thickness corneal scar, midway 
between the pupil and the limbus at the 4 o'clock position.  
No stromal opacity, vascularization or epithelial 
irregularity were associated.  The rest of the slit lamp and 
fundus examination were within normal limits.  The findings 
showed the presence of bilateral moderate myopia and regular 
astigmatism of the left eye that the examiner stated could be 
related to the trauma the veteran sustained with a sharp 
object action as a relaxing incision along that axis.  There 
were no other clinical signs consistent with the veteran's 
complaints.  

In March 2002, an expert medical opinion was requested.  It 
was requested that clarification be made as to whether error 
of refraction-astigmatism of the left eye was etiologically 
related to the left corneal laceration sustained in service, 
the result of natural progression of the service-connected 
condition, or the result of congenital/developmental defect, 
disease, or injury independent of the service-connected left 
eye condition.  

In April 2002, the veteran underwent a VA ophthalmology 
examination.  The veteran's visual acuity was corrected 
vision of 20/80 far, bilaterally.  There was no visual field 
deficit.  The diagnoses was that there was evidence of the 
corneal scar as a result of the left corneal laceration 
during service.  The scar did not interfere with the visual 
axis, but resulted in astigmatic refraction error.  According 
t the examiner, the veteran's decreased visual acuity was the 
result of bilateral senile cataracts.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will avoided, as will the use of analogous ratings for 
condition of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20.  

The veteran is service-connected for a corneal scar of the 
left eye.  By analogy, the condition has been rated under 
Diagnostic Code 6011, retinal scars.  A 10 percent rating for 
this disability is warranted for localized scars, atrophy, or 
irregularities of the retina, centrally located, with 
irregular, duplicated enlarged or diminished image, 
unilaterally or bilaterally.  

In this case, the veteran's condition is a scar of the cornea 
rather than the retina.  However, on all examinations, the 
cornea scar is readily seen and the veteran has retained a 
10 percent evaluation for this disability.  

In order to warrant an increased evaluation, under Diagnostic 
Code 6009, an unhealed injury of the eye in chronic form, 
will be rated from 10 percent to 100 percent based upon the 
extent of impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, with an additional 
10 percent added during the continuance of active pathology.  
The minimum evaluation during active pathology is 10 percent.  
See Diagnostic 6009.  

The RO has reviewed the claims folder and all the medical 
evidence presented in connection with this claim.  The 
veteran has complained of blurriness of the left eye.  
Although the medical evidence shows impairment of visual 
acuity, a medical opinion was sought and indicated, in 
pertinent part, that the decrease in visual acuity was the 
result of the veteran's bilateral senile cataracts, for which 
he is not service-connected.  The other examinations show no 
visual field deficit related to his service-connected left 
eye disability.  There is also no indication that there is 
evidence of active pathology of the eye, warranting an 
additional minimum 10 percent.  Consequently, a disability 
rating higher than the already established 10 percent rating 
is not warranted.  Diagnostic Codes, 6009, 6011.  

Based on the foregoing, the veteran's 10 percent evaluation 
positively reflects the degree of disability exhibited by the 
veteran's service-connected left eye condition.  The 
preponderance of the evidence is against the assignment of 
any disability rating in excess of the currently assigned 10 
percent rating.  


II.  VCAA Considerations 

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002), which 
became effective on November 9, 2000.  The VCAA redefines 
VA's duty to assist and enhances the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA.  He received notice 
via letter in March 2002 and in a supplemental statement of 
the case dated the same month.  This notice from the RO 
informed the veteran of what assistance VA would provide, 
what was needed from him, and the time limits associated with 
his claim.  Various notices and communications, also from the 
RO, such as the rating decision, and the statement of the 
case, informed the veteran of the applicable laws and 
regulations needed to substantiate his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Additionally, he has also had the opportunity to testify at a 
hearing regarding his claim.  He cancelled his scheduled 
hearing.  Therefore, the Board finds that VA has complied 
with all obligations to inform the veteran of the applicable 
laws and regulations and with all duties to assist the 
veteran in the development of the issue discussed above.  
Thus, a remand for further technical compliance with the 
provisions of the VCAA is not necessary.  


ORDER

An increased evaluation for a corneal scar of the left eye is 
denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

